COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO.
2-03-172-CV
 
FERNANDO RIOS                                                                   
  APPELLANT
V.
LEGACY INSURANCE AGENCY, INC.                                            
APPELLEE
----------
FROM THE 67TH
DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM
OPINION(1) AND JUDGMENT
----------
On July 21, 2003, we notified appellant that the trial court clerk
responsible for preparing the record in this appeal had informed the court that
arrangements had not been made to pay for the clerk's record as required by TEX.
R. APP. P. 35.3(a)(2). We stated we would
dismiss the appeal for want of prosecution unless appellant, within fifteen
days, made arrangements to pay for the clerk's record and provided this court
with proof of payment.
Because appellant has not made payment arrangements for the clerk's record,
it is the opinion of the court that the appeal should be dismissed for want of
prosecution. Accordingly, we dismiss the appeal. See TEX.
R. APP. P. 37.3(b), 42.3(b).
Appellant shall pay all costs of the appeal, for which let execution issue.
 
                                                                      
PER CURIAM
 
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON, JJ.
DELIVERED: August 26, 2003

1. See Tex. R. App. P. 47.4.